NO. 07-08-0089-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   APRIL 24, 2008
                          ______________________________

                        BILLIE DEAN RANDOLPH, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

         NO. A16933-0609; HONORABLE ROBERT W. KINKAID, JR., JUDGE
                      _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                  ABATE AND REMAND


       Appellant, Billie Dean Randolph filed a notice of appeal, on February 19, 2008, from

his revocation of community supervision. The trial court filed its certification representing

that appellant has the right of appeal. However, the appellate record reflects that appellant

failed to sign the certification, pursuant to Texas Rule of Appellate Procedure 25.2(d),

which requires the certification to be signed by appellant and a copy served on him.


       Consequently, we abate the appeal and remand the cause to the 64th District Court

of Hale County for further proceedings. On remand, the trial court shall utilize whatever
means it finds necessary to determine whether appellant desires to prosecute the appeal

and, if so, to obtain his signature on an amended trial court’s certification.


        If necessary, the trial court shall execute findings of fact, conclusions of law, and

any necessary orders it may enter regarding the aforementioned issues and cause its

findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record.

The trial court shall file the supplemental clerk’s record and the supplemental reporter’s

record, if any, with the Clerk of this Court by May 23, 2008.




                                                         Per Curiam




Do not publish.




                                              2